DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim of priority to U.S. Patent Application No. 16/396,967, filed on April 29, 2019, now U.S. Patent No. 11,037,023, which claims the continuation benefit of U.S. Patent Application No. 15/926,367, filed on March 20, 2018, now U.S. Patent No. 10,311,333, which claims the continuation benefit of U.S. Patent Application No. 14/951,801, filed on November 25, 2015, now U.S. Patent No. 9,971,957, which claims the continuation benefit of U.S. Patent Application No. 13/424,114, filed on March 19, 2012, now U.S. Patent No. 9,256,796, which claims priority to Japanese Application No. 2011-067965, filed on March 25, 2011, is acknowledged.

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 05/10/2021 was reviewed and the listed references were noted.

Drawings
The 18 page drawings have been considered and placed on record in the file. 


Status of Claims
Claims 1-18 are pending. 
 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  In order to expedite the processing/approval of the terminal disclaimer, Applicants may choose to file an electronic terminal disclaimer (eTerminal Disclaimer) by referring to the following website:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp


Claims of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of its family U.S. Patent Nos. 11,037,023, 10,311,333 9,971,957, and 9,256,796.  Although the conflicting claims are not identical, they are not patentably distinct from each other, because claims of the instant application is generic to all that is recited in claims of the above-listed parent U.S. patents.  For example, the following chart compares method Claim 17 of the instant application with method Claim 1 of the Patent No. 10,311,333.

Instant Application
Patent Application No. 15/855,887
17.  A computer-implemented method, comprising: 
acquiring a first image; 

transmitting a first information including a position and an attitude of a device and the first image based on detection of a predetermined trigger event; 
receiving, based on the transmission of the first information and the first image, a second information including image feature quantities; and 
displaying an augmented reality (AR) content based on an object which is identified by matching the image feature quantities and a second image which is acquired after the first image.
1.  An image processing method, the method being executed via at least one processor, and comprising: 
acquiring a first image including a first real object; 
transmitting, to a server, a first information associated with the first image; 

acquiring, from the server and based on the first information associated with the first image, a data set that includes a second augmented reality (AR) content associated with a second real object;
 recognizing the second real object based on the data set; and 
controlling a display to display, based on the data set, the second augmented reality (AR) content related to the second real object, 
wherein the second real object is different from the first real object, wherein the second real object is not included in the first image, and 
wherein the second real object is predicted to appear in one or more subsequent acquired images.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 5, 11, and 13-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2008/0147730 - IDS) in view of Vlahakis et al. (“Archeogude: First Results of an Augmented Reality, Mobile Computing System in Cultural Heritage Sites” – IDS).

Consider Claim 1, Lee discloses “A device comprising: an image sensor” (Lee, Fig. 3:110, the smart phone with a camera, see also the first line of Paragraph [0038]); “at least one sensor configured to detect a position and an attitude of the device” (Lee, Fig. 3:114 and also Paragraph [0039], reference to compass heading for identifying a direction of the image relative to the location of the mobile device); “and circuitry” (Lee, Fig. 3:118) “configured to: acquire a first image by the image sensor” (Lee, Fig. 3:110 and image 3:121); “transmit a first information including the position and the attitude of the device and the first image based on detection of a predetermined trigger event” (Lee, Paragraph [0039], taking the image of the building by the user, i.e., predetermined trigger event, the mobile device can transmit the GPS location of the mobile device, as well as the camera setting and compass heading, i.e., the attitude of the device.  See also Paragraph [0040], which discloses: “at least one object can be recognized from the image 121 from the identified location of the mobile device. The object may be a building or a business that can be recognized from a street-level image. For example, referring to FIG. 4, the mobile device 110 can send a packet of information 117 containing the street-level image 121, a location of the mobile device 110, a camera setting, and a compass heading to the image server 120”); “receive, based on the transmission of the first information and the first image, a second information including image feature quantities” (Lee, Fig. 2:208 and Paragraph [0041], which location-specific information is disclosed to be received.  The location-specific information may be regarded as the second information including image feature quantities, such as what is disclosed in Paragraph [0041] as an address or an advertisement associated with the object in the image).  Although Lee discloses that the server may match the object with the feature quantities, such as address, advertisement, and generate a second image by overlaying the information onto the image and transmit it to the mobile device (Lee, Paragraph [0042]), Lee does not explicitly disclose the term augmented reality (AR) for its generated second image, i.e., the overlaid image.  However, in an analogous field of endeavor, Vlahakis et al. (“ARCHEOGUIDE: First results of an Augmented Reality, Mobile Computing System in Cultural Heritage Sites”) discloses “ A PC camera with automatic luminance adjustment for capturing live video from the user’s viewpoint, and a special Augmented Reality (AR) Head-Mounted Display (HMD) (Sony Glasstron PLM-S700) in the form of a pair of see-through sunglasses for displaying AR worlds featuring monument reconstructions on top of their natural surroundings are also attached to the laptop” (Vlahakis, Page 132, Section 2.2, second paragraph).

Accordingly, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine Lee with teachings of Vlahakis to explicitly create an AR from overlaying information on a captured image.  One of ordinary skill in the art would be motivated to combine the Lee and Vlahakis references in order to create a more comprehensive and robust informational device for the objects in a captured image.  Therefore, it would have been obvious to combine Lee and Vlahakis to obtain the invention of Claim 1.

Consider Claim 2, the combination of Lee and Vlahakis discloses “The device according to claim 1, wherein the predetermined trigger event includes an arrival of a periodic timing” (Vlahakis, Page 133, left column, second paragraph discloses capturing video images, which implies periodic timing of captured images).  The proposed combination as well as the motivation for combining the Lee and Vlahakis references presented in the rejection of Claim 1, apply to Claim 2 and are incorporated herein by reference.  Thus, the device recited in Claim 2 is met by Lee and Vlahakis.
 
Consider Claim 3, the combination of Lee and Vlahakis discloses “The device according to claim 2, wherein the arrival of the periodic timing includes once in N frames or once every t seconds” (Vlahakis, Page 133, left column, second paragraph discloses capturing video images, which is N frame per to seconds-the text of this claim is how a video is captured).  The proposed combination as well as the motivation for combining the Lee and Vlahakis references presented in the rejection of Claim 1, apply to Claim 2 and are incorporated herein by reference.  Thus, the device recited in Claim 2 is met by Lee and Vlahakis.
Consider Claim 5, the combination of Lee and Vlahakis discloses “The device according to claim 1, wherein the predetermined trigger event includes an explicit instruction from a user via an input device” (Lee, Lee, Paragraph [0039], taking the image of the building by the user, i.e., predetermined trigger event).  

Consider Claim 11, the combination of Lee and Vlahakis discloses “The device according to claim 1, wherein the second information includes the image feature quantities” (Lee, Fig. 2:208 and Paragraph [0041], which location-specific information is disclosed to be received.  The location-specific information may be regarded as image feature quantities, such as what is disclosed in Paragraph [0041] as an address or an advertisement associated with the object in the image).  

Consider Claim 13, the combination of Lee and Vlahakis discloses “The device according to claim 1, wherein the object is included in the second image” (Lee, Paragraph [0042], the second image is the overlaid image, where the building is still shown).  

Consider Claim 14, the combination of Lee and Vlahakis discloses “The device according to claim 1, wherein the image feature quantities are associated with objects in the second information” (Lee, Paragraph [0041], the location-specific information may be regarded as the second information including image feature quantities, such as what is disclosed in Paragraph [0041] as an address or an advertisement associated with the object in the image).

Consider Claim 15, the combination of Lee and Vlahakis discloses “The device according to claim 1, wherein the AR content includes information identifying the object” (Lee, Paragraph [0041], the location-specific information, such as address could identify the building).

Consider Claim 16, the combination of Lee and Vlahakis discloses “The device according to claim 1, wherein the circuitry is further configured to: detect a change in position or orientation of the device; and transmit the first information based on the detected change in position or orientation” (Lee, Paragraph [0039], the GPS information and camera setting are transmitted, so any change is also transmitted).

Claim 17 recites a method with steps corresponding to the elements of the device recited in Claim 1.  Therefore, the recited steps of method Claim 17 are mapped to the combination of Lee and Vlahakis references in the same manner as the corresponding elements in device Claim 1.   Additionally, the rationale and motivation to combine the Lee and Vlahakis references, presented in rejection of Claim 1, apply to this claim.  

	Claim 18 recites a non-transitory computer-readable medium storing a program with programming instructions corresponding to the elements of the device recited in Claim 1.  Therefore, the recited instructions of Claim 18 are mapped to the combination of Lee and Vlahakis references in the same manner as the corresponding elements in device Claim 1.   Additionally, the rationale and motivation to combine the Lee and Vlahakis references, presented in rejection of Claim 1, apply to this claim.  Finally, Lee discloses a cell phone with a processor and a memory (Lee, Fig. 3:110).


Allowable Subject Matter
Claims 4, 6-10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if: (i) rewritten in independent form including all of the limitations of the base claim and any intervening claims; and (ii) the rejection of claims under the non-statutory double patenting is overcome.  The following is a statement of reasons for the indication of allowable subject matter: for example,  consider Claim 4, none of the cited prior art references, alone or in combination, provides a motivation to teach: . The device according to claim 3, wherein the periodic timing is less than a frequency of the object identification.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIAMAK HARANDI/Primary Examiner, Art Unit 2662